Per Curiam:
These cases are not to be distinguished from Rothschild v. Interborough Rapid Transit Co. (162 App. Div. 532) save in the circumstance that the value of the easements to be affected will probably be found to be slight and perhaps nominal. That circumstance was urged upon us in the case cited and was fully considered, the answer being that “ the rule de minimis cannot stand in the way of a constitutional right.” By the present appeal we are, in effect, asked to reconsider our former determination which was deliberately arrived at after mature consideration. The orders appealed from must be reversed, with ten dollars costs and disbursements in each case, and the motions granted, the orders to be entered following the form of the order in the Rothschild ease. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements in each case, and motions granted; orders to be entered as stated in opinion. Order to be settled on notice.